           Case 2:18-cv-09253-JCZ-JVM Document 64-3 Filed 09/27/20 Page 1 of 5
 LOCAL TITLE: CARDIOLOGY CONSULT REPORT
STANDARD TITLE: CARDIOLOGY CONS ULT
DATE OF NOTE: MAY 13 , 2009@14 :47       ENTRY DATE : MAY 13 , 2009@22 : 55 : 25
      AUTHOR: BALI , AJAY KUMAR        EXP COSIGNER :
 INSTITUTION : ALVIN C. YORK VAMC
    DIVISION : ALVIN C YORK (Eff 10/1/00)
     URGENCY :                     \ t
                                (V\U
                                               b
                                             STATUS : COMPLETED
                                       ~ r-(..(.~ oro   T/IJ
CONSULTATION NO :
2003878

REQUESTING PROVIDER :
Car l a Lueshen, MD

REASON FOR CONSULTAT ION :
Abnormal electrocardiogram .

This is a 37 - year-old veteran who is being referred to
general cardiol ogy clinic for evaluation. The veteran was
seen on April 29 , 2009 in the primary care clinic for
followup and at time probably a cardiogram was done and it
showed sinus arrhythmias and normal sinus rhythm and Dr .
Carla Lueshen wanted cardiology checkup .

PAST MEDICAL HISTORY :
Irritable bowel syndrome , chronic low back pain, migraine
headaches , dyslipidemia, hypertension, erectile
dysfunction . The veteran has chroni c low back pain
secondary to T12 compression fracture and L4-5 disk
herniation status post Tl2 vertebroplasty . He also had an
MRI of the lumbar spine which showed compression fracture
sta t us post vertebroplasty, small central disk bulges L4-
L5 , L5-S1 .

SYMPTOMS :
The veteran continues to have back pain all the time and he
also feels that if he lies on h is side with his neck tilted
toward his shoulder after some time sta rts having numbness
and tingling i n the af f ected arm wh ich probably is related
to some kind of neuropathy from the cervical pressure . The
same symptoms he feels in his legs , has numbness and
tingling in his legs with his daughte r sitting in his lap
fo r quite some time, again raising the possibility of some
entrapment neuropathy . Otherwise the veteran says that he
has no history of heart attack and no history o f chest
pains . He does have mild shortness of breath especially if
he has a lot of back pain then he says it becomes harder
for him to breathe . No syncope and no pedal edema .

As I said when this veteran came f or his primary care visit
and the electrocardiogram was performed it showed normal
sinus rhythm with sinus arrhythmias .

PHYSICAL EXAMINATION :

CLIN DOC: Progress Note                                                                      Page: 1
NASSET,KENNETH WILLIAM SSN#371781475                             Printed on: Feb 11 , 2019 4:27:07 pm
System: VISTA.TENNESSEEVALLEY.MED.VA.GOV                                                Division: 626
            Case 2:18-cv-09253-JCZ-JVM Document 64-3 Filed 09/27/20 Page 2 of 5
Blood pres s ure i s 12 4/82 , pulse is 99 beats per minute . He
ha s no elevated neck veins , no carotid bruits , thyroid is
not palpable , neck is supple . Heart sounds are normal but
the veteran has a little bit faster heart rate , no murmurs
or gallops . Lungs are clear to auscultation , no wheezing ,
cr epitations or rhonchi . There is some tenderness in t he
low back area . Extremities: No pedal edema , cyanosis or
clubbing .
Electrocardiogram : Sinus rhythm with sinus arrhythmias.
Drug screen is negative . Hepatitis C is nonreactive . Urine
is negative for blood, bilirubin , ketones , glucose .
Hemoglobin and hematocrit are normal . Thyroid profile is
normal. Cholesterol is 137, HDL 30 , triglycerides 351 . BUN
is 13 and creatinine is 1. 23 . Blood glucose is 99 .

IMPRESSION :
1 . The patient has chronic low back pain .
2 . He has a history of musculoskeletal pains .
3 . The EKG is normal , it only shows normal sinus rhythm
with sinus arrhythmia wh ich is a normal phenomenon .

RECOMMENDATIONS :
Our recommendations on this patient are as follows :
1 . Please continue with risk factor modification.
2 . At the present time the veteran does not need any
workup for his heart. If in the future if he starts
having chest pains consider working him up with a
stress test .
Thanks for the consult .


Date Transcribed : 05/13/09
Date Dictated : 05/13/09@ 1602
V:     spw
JOB : 25988
jjb : eTRANSplus

/es/ AJAY KUMAR BALI
M. D. /ACY
Signed: 05/14/2009 09 : 39




CLIN DOC: Progress Note                                                                    Page: 2
NASSET,KENNETH WI LLIAM SSN#371 781 475                        Printed on: Feb 11, 2019 4:27: 07 pm
System: VISTA. TENN ESSEEVALLEY.MED.VA. GOV                                           Division: 626
           Case 2:18-cv-09253-JCZ-JVM Document 64-3 Filed 09/27/20 Page 3 of 5
 LOCAL TITLE : CARDIOLOGY PROGRESS NOTE
STANDARD TITLE : CARDIOLOGY NOTE
DATE OF NOTE: SEP 03 , 2010@14 : 31   ENTRY DATE : SEP 03 , 2010@14 : 31 : 10
      AUTHOR : BALI , AJAY KUMAR    EXP COSIGNER:
 INSTITUTION : ALVIN C. YORK VAMC
    DIVISION : ALVIN C YORK (Eff 10/1/00)
     URGENCY :                            STATUS : COMPLETED

I was called for abnormal stress test
Patient under went stress test because he was having abnormal EKG
He has a brief episode of chest pain when the meds was being injected ,
He feels fine now
EXAM of CV system is unremarkable
NO evidence of CHF was noted
Nuclear study showed that he has a large mild anterior wall ischemiac defect
Plan
Patient can be discharged since he has no symptoms
Will continue with ASA metapro l ol and wi ll add NTG and stop his levitra
Wi ll place a consul t with Nashville Cardiology service for outpatient evaluation
for cardiac cath
Patient advised that if he starts having chest pains whi ch are more frequent
, to take S/L NTG as directed and to come back to the hospi tal

/es/ AJAY KUMAR BALI
M. D. /ACY
Signed: 09/03/2010 14 : 36




CLIN DOC: Progress Note                                                                     Page: 1
NASSET, KENNETH WILLIAM SSN#371781475                          Printed on: Feb 11 , 2019 4:30:18 pm
System: VISTA.TENNESSEEVALLEY.MED.VA.GOV                                               Division: 626
                                                                                       .)
           Case 2:18-cv-09253-JCZ-JVM Document 64-3 Filed 09/27/20 Page 4 of 5
 LOCAL TITLE: CARDIOLOGY POST PROCEDURE NOTE
STANDARD TITLE : CARDIOLOGY POSTPROCEDURE NOTE
DATE OF NOTE : SEP 23 , 2010@11 : 05   ENTRY DATE : SEP 23 , 2010@11 : 05:33
      AUTHOR : SHOEMAKER,BENJAMIN    EXP COSIGNER : BAGAI,JAYANT
 INSTITUTION : TENNESSEE VALLEY HCS
    DIVISION : NASHVILLE
     URGENCY:                              STATUS : COMPLETED

(!)Pre-Procedure Diagnosis : Abnormal Stress Test

(2)Post-Procedure Diagnosis:No evidence of CAD

(3)Procedure performed:Coronary angiogram and LHC

(4)Procedural finding s : Right dominant coronary circulation free of CAD .      Normal
LV filling pressures . Left ventriculogram demonstrated
normal wall motion with LVEF -55%.


(5)Vascular Access:
right radial artery .


(6)Hemostasis:
TR Band


(?)Medications given: (see nurse ' s note)

(8)Attendi ng Cardiologist : Dr . Jayant Bagai


(9)Cardiology Fellow : Ben Shoemaker

(lO)Specimen removed if any : none


(!!)Complications during procedure:none


(12)Estimated blood loss:30mL

(13)Condition of patient:stable


(14)Disposition :
Return to Same Day Procedures


(15)Expected plan for the next level of care : Discharge home and follow-up with
PCP for cardiac risk
factor modification.
/es/ MOORE B SHOEMAKER
Cardiology Fellow
Signed : 09/23/2010 11 : 08
/es/ JAYANT BAGAI , MD
Attending Cardiologist
Cosigned : 09/23/2010 11 : 56
                                                                                 UIVIl)IUII.   0~0
            Case 2:18-cv-09253-JCZ-JVM Document 64-3 Filed 09/27/20 Page 5 of 5
 LOCAL TITLE : CARDIAC CATHETERIZATION REPORT
STANDARD TITLE : CARDIOLOGY PROCEDURE REPORT
DATE OF NOTE: SEP 2 7 , 2010@16 : 24   ENTRY DATE : SEP 27 , 2 010@16 : 24 : 23
      AUTHOR : BAGAI , JAYANT        EXP COSIGNER :
 INSTITUTION: TENNESSEE VALLEY HCS
    DIVISION : NASHVILLE
     URGENCY :                             STATUS : COMPLETED


VA Cardi ovascular Assessment , Reporting , and Tracking (CART) system
CARDIOVASCULAR DIAGNOSTIC AND THERAPEUTIC PROCEDURE REPORT

Patient : NASSET , KENNETH WILLIAM SSN : 371781475 DOB:     3/5/1972          AGE: 38
Procedure Date : 9/23/2010 Associated    Assessment : 9/22/2010
Attending : BAGAI , JAYANT
Operators : SHOEMAKER, MOORE B
Procedures : Left Heart Cathe t erization , LV Angi ography , Coronary Angiog raphy

 Status: Elective
 This was an outpatient procedure .
Indications : Positive Functional Study

ACCESS
 Primary Arterial :       Right Radial , 6F sheath, Other closure , TR Band

CATHETERS
 Right coronary artery : JR 5 , 6 fr
 Left co r onary artery : Other , 6 fr , Jacky
LEFT HEART CATHETERIZATION

 Heart Rate : 105
 Pressures (mmHg)
  Aorta :       129/95 , mean 110
  LV Systolic : 123
  LVEDP :       5
 No Aortic valve stenosis

LV-ANGIOGRAPHY
 EF = 55% Normal wall motion
CORONARY ANGIOGRAPHY


Native Vessels
Summary :   Normal Coronary Arteries
Dominance : Right dominant
Stenoses Details


CLIN DOC: Progress Note                                                                     Page: 1
NASSET,KENNETH WILLIAM SSN#371781475                            Printed on: Feb 11 , 2019 4:34:22 pm
System: VISTA.TENNESSEEVALLEY.MED.VA.GOV                                               Division: 626
